Order, Supreme Court, New York County, entered on February 22, 1978, affirmed for the reasons stated by Hughes, J. Plaintiff-respondent shall recover of appellants $60 costs and disbursements of this appeal. Concur—Fein, Sandler and Sullivan, JJ.; Kupferman, J. P. and Birns, J. dissent in the following memorandum by Kupferman, J. P.: I dissent and would reverse and grant the motion. My determination assumes, of course, the good faith of the third-party defendants-respondents. However, I do not believe that a partner in a law firm may, after leaving the firm, accept as a client one who previously was represented by the law firm and now, among other things, brings suit against them. (Cardinale v Golinello, 43 NY2d 288; Rotante v Lawrence Hosp., 46 AD2d 199; Consolidated Theatres v Warner Bros. Circuit Mgt. Corp., 216 F2d 920; cf. Cinema 5 v Cinerama, Inc., 528 F2d 1384; see, also, The Unfortunate Lawyer—Counsel on the Ropes in the Second Circuit, Bronx Bar Advocate, vol 22, No. 3, May-June 1975, p 71.)